    Case 7:19-cv-00030 Document 20 Filed on 12/11/19 in TXSD Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             MCALLEN DIVISION

UNITED STATES OF AMERICA               §
                                       §
                     Plaintiff,        §
                                       §
 v.                                    §        CASE NO. 7:19-CV-030
                                       §
 1.828 ACRES OF LAND, MORE OR LESS, §
 SITUATE IN STARR COUNTY, STATE        §
 OF TEXAS; MARIA CECILIA               §
 BENAVIDEZ, ET AL.,                    §
                                       §
                    Defendants.        §
______________________________________________________________________________

        JOINT STIPULATION OF DISMISSAL AND TO DISBURSE FUNDS
______________________________________________________________________________


                                 I.     INTRODUCTION

   1. On January 29, 2019, Plaintiff filed a Declaration of Taking ("Declaration") and

      Complaint in Condemnation for a twelve (12) month temporary easement for real

      property identified as Tracts No. RGV-RGC-4017 and RGV-RGC-4018 (hereinafter

      referred to as the "Property"). (Docket Nos. 1 and 2). The interest and property are

      more particularly described in Schedules "C", "D", and "E" of the Declaration

      (Docket No. 2).

   2. On February 25, 2019, the United States deposited, one hundred 00/100 dollars

      ($100), as just compensation into the Registry of the Court.

   3. On November 26, 2019, attorney Marie D. Harlan on behalf of the Defendants, Maria

      Cecilia Benavides and Noel Benavides, agreed to and executed a Right of Entry and

      as such, this condemnation procedure is no longer necessary.



                                         Page 1 of 3
Case 7:19-cv-00030 Document 20 Filed on 12/11/19 in TXSD Page 2 of 3
     Case 7:19-cv-00030 Document 20 Filed on 12/11/19 in TXSD Page 3 of 3




                                                  Telephone: (361) 888-3111
                                                  Facsimile: (361) 888-3234
                                                  E-mail: john.a.smith@usdoj.gov




                                    Certificate of Service

       I hereby certify that, on December 11, 2019, I mailed a true and correct copy of the

foregoing document via regular mail to all the interested parties for whom the United States has

contact information.

                                            By:     s/Manuel Muniz Lorenzi
                                                    MANUEL MUNIZ LORENZI
                                                    Assistant United States Attorney




                                           Page 3 of 3
